Exhibit 10.9

[TVI Corporation Letter head]

April 3, 2002

 

RE: Distributor Agreement

Dear Bob:

When countersigned below, this Letter Agreement will confirm our formal
agreement regarding the terms whereby Fisher Safety, a division of Fisher
Scientific Company LLC., Inc. (referred to herein as “Distributor”) agrees to
act as the non-exclusive agent for TVI Corporation (referred to herein as “TVI”)
for the sale and distribution of TVI’s line of integrated soft shelter systems
for use in the hospital, military, and public safety markets (collectively
referred to herein as the “Products”) to end user customers (referred to herein
as “End Users”).

1. Relationship of the Parties. The relationship between TVI and Distributor
shall be that of seller and buyer and nothing in this Agreement shall be
construed as establishing a partnership or fiduciary relationship of any kind
between the parties.

2. Prices. The minimum prices payable for the Products are listed on Exhibit A
attached hereto, as amended from time to time. Any prices on Exhibit A are
subject to increase from time to time by TVI, provided that no change in prices
shall be effective with respect to any Orders already accepted by Distributor or
TVI. In addition to the minimum prices listed on Exhibit A, as amended from time
to time, Distributor shall also collect any sales, use, value added or other
taxes or governmental charges attributable to the sale and distribution of the
Products. Prices are FOB Glenn Dale, MD, and distributor pays all shipping and
insurance related costs.

3. Submission of Orders. Distributor shall submit all orders for any of the
Products (“Orders”) in writing to TVI at least thirty (30) days in advance of
the requested delivery date. If TVI is unable to satisfy any Order within the
time required or is otherwise unable to accept the order, it shall notify
Distributor within five (5) business days after receipt of the Order.
Distributor understands and agrees that any terms and conditions on its purchase
order form will be superceded by this Letter Agreement, and in the event such
terms and conditions conflict with the terms and conditions of this Letter
Agreement, the terms and conditions of this Letter Agreement shall control.

4. Payment. The payment for all Products ordered by Distributor from TVI, and
all other charges payable by Distributor, shall be due net thirty (30) days from
the date of shipment by TVI. Distributor shall pay interest on all payments for
payment received more than thirty (30) days after the date of shipment at the
lesser of ONE AND ONE-HALF PERCENT(l-l/2%) PER MONTH, or the maximum rate
permitted by applicable law. Distributor shall make payment to TVI for all
Orders, regardless of whether or not Distributor has received payment from the
End User.

5. Termination. Either party shall have the right to terminate this Agreement if
the other party breaches a material term of this Agreement, and fails to cure
such a breach within sixty (60) days from receipt of written notice from the
non-breaching party. In addition, either party may terminate this Agreement for
convenience upon sixty (60) days prior written notice to the other party. In the
event of termination of this Agreement for any reason, Distributor will pay,
within 60 days of any such termination, TVI for all Orders that have been
submitted to TVI prior to such termination. Upon receipt of payment for all
Orders, TVI shall ship to Distributor all applicable Products. Neither Party
shall incur any liability whatsoever for any damage, loss, or expense of any
kind suffered or incurred by the other arising from or incident to any
terminations or expiration of this Agreement.

7. Use of TVI Trademarks. During the term of this Agreement, Disturber may use
TVI’s names, marks, logos, designs, and other brand designations used by TVI in
connection with the Products (collectively, the “TVI Trademarks”), on a
nonexclusive basis solely in connection with its bona fide marketing and
promotion of the products pursuant to this Agreement. Such use must comply with
TVI’s trademark use policy, which may be

Product Innovation and Leadership Since 1977

www.tvicorp.com



--------------------------------------------------------------------------------

updated from time to time in TVI’s sole and absolute discretion; provided,
however, that notice of any updates or other changes to such use policy are
provided to Distributor within a reasonable period in advance of their effective
date and such changes do not negatively impact the rights granted to Distributor
under this Agreement. All right, title and interest to the TVI Trademarks, and
the goodwill pertaining to Distributor’s use of the TVI Trademarks, are reserved
and shall at all times vest and remain in TVI.

8. Intellectual Property Rights. TVI shall retain all right, title and interest
in the Products, and Distributor will not obtain any rights in the Products as a
result of its responsibilities hereunder.

9. Product Warranty. The warranty with respect to the Products is as described
in the warranty agreement provided with each Product (“Warranty Agreement”).
This is the only warranty offered by TVI with respect to the Products. TVI does
not warrant that the Product will meet the requirements of any Customer. THE
WARRANTIES CONTAINED IN THE WARRANTY AGREEMENT ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THOSE OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

10. Distributor Warranties. Distributor represents and warrants that it:
(a) will conduct business in manner that reflects favorably at all times on TVI
and the good name, goodwill and reputation of the Products; (b) will not engage
in any deceptive, misleading, or unethical practices; (c) will not make any
false or misleading representations, with regard to TVI or the Products; and
(d) will be responsible for any representations, warranties, or guarantees to
End Users with respect to the features or capabilities of the Products that are
inconsistent with the literature distributed by TVI.

11. Indemnity. Distributor agrees to defend, indemnify, and hold TVI, and its
officers, directors, agents, and employees, harmless against all costs, expenses
and losses (including reasonable attorney fees and costs) incurred through
claims of third parties against TVI based on Distributor’s breach of any
representations or warranties contained herein or as a result of any of
Distributor’s actions or inactions. Distributor will not be held responsible for
manufacturing defects of Products.

12. Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
CLAIM FOR INDIRECT, CONSEQUENTIAL, OR SPECIAL DAMAGES, INCLUDING BUT NOT LIMITED
TO, LOST PROFITS (WHETHER DIRECT OR INDIRECT), LOST REVENUES (WHETHER DIRECT OR
INDIRECT), LOSS OF GOODWILL, OR PUNITIVE DAMAGES, WHETHER ARISING UNDER TORT OR
CONTRACT, EVEN IF THE PARTY HAS BEEN MADE AWARE OF THE POSSIBILITY OF SUCH
DAMAGES. IN NO EVENT SHALL TVI’S CUMULATIVE AND TOTAL LIABILITY FOR ALL CLAIMS
RELATING TO THIS AGREEMENT, EXCEED THE THEN-CURRENT TOTAL AMOUNT OF FEES PAID BY
DISTRIBUTOR TO TVI PURSUANT TO THIS AGREEMENT.

13. Confidentiality. It is recognized that during the course of its work with
TVI, Distributor may have occasion review information that is considered by TVI
to be confidential or proprietary, including information relating to the
Products, including inventions, patent, trademark, and copyright applications,
improvements, know-how, specifications, drawings, cost data, process flow
diagrams, customer and supplier lists, bills, ideas, and/or any other written
material referring to same (the “Confidential Information”). Both during the
term of this Agreement and thereafter, Distributor agrees to maintain in
confidence such Confidential Information. Distributor further agrees to use all
reasonable precautions to ensure that all such Confidential Information is
properly protected and kept from unauthorized persons or disclosure. Distributor
agrees that it will not, without first obtaining the prior written permission of
TVI directly or indirectly utilize such Confidential Information in its own
business, manufacture and/or sell any product that is based in whole or in part
on such Confidential Information, and disclose such Confidential Information to
any third party. TVI will honor all confidential information disclosed and
identified by the distributor.

14. Miscellaneous. This Letter Agreement, including any Exhibits attached
hereto, constitutes the entire Letter Agreement and supersedes all prior
agreements, negotiations, representations and proposals, written and oral,
relating thereto. This Letter Agreement may be amended or modified only in
writing executed by both parties. The waiver or failure of any party to exercise
any rights pursuant to this Letter Agreement shall not be deemed a waiver or
other limitation of any right or future right. Distributor may not assign this
Letter Agreement without the prior

Product Innovation and Leadership Since 1977

www.tvicorp.com



--------------------------------------------------------------------------------

written consent of TVI, which consent may be withheld in TVI’s sole discretion.
Except as expressly set forth herein, each party shall bear its own costs,
expenses, taxes and other charges whatsoever incurred in connection with the
execution and performance of this Letter Agreement. In the event that any action
is filed in relation to this Letter Agreement, the party which does not prevail
in such action shall pay the reasonable attorneys’ fees and other costs and
expenses including investigation costs, incurred by the prevailing party in such
proceedings. This Letter Agreement shall be interpreted and construed in
accordance with the laws of the State of Maryland, without regard to principles
of conflicts of the law thereof, and any disputes arising hereunder shall be
adjudicated in the federal or state courts of Maryland, to whose jurisdiction
Distributor hereby irrevocably submits and as to venue Distributor hereby waives
all objections. Each of the parties hereto represent that it has read this
Letter Agreement, that it understands fully all of its terms and that it enters
into this Letter Agreement voluntarily and of its own free will and fully and
completely accepts the terms of this Letter Agreement. This Letter Agreement may
be executed and delivered by email, facsimile or other electronic transmission.
The operation of Sections 5, 8, 11, 12, 13 and 14 hereof shall survive the
execution and any termination or expiration of this Letter Agreement and remain
in full force and effect at all times thereafter.

If this is consistent with your expectations and objectives, please so indicate
by signing this letter where indicated below and returning one copy to us at
your earliest convenience.

 

Very truly yours, TVI CORPORATION By:  

 

  Richard Priddy, President and CEO

 

ACCEPTED AND AGREED

BY: FISHER SCIENTIFIC COMPANY, LLC.

By:  

/s/ Karl Shaw

Name:   Karl Shaw Title:   Director Date:   May 1, 2002

Product Innovation and Leadership Since 1977

www.tvicorp.com



--------------------------------------------------------------------------------

[Fisher Scientific Letterhead]

GUARANTY

 

A. TVI Corporation (hereinafter referred to as “Seller”), having its principal
place of business at 7100 Holladay Tyler Road, Glen Dale, Maryland, hereby
represents and warrants that all Products (including their packaging, labeling
and shipping) comprising each shipment or other delivery hereinafter made by
Seller (hereinafter referred to as “Products”) to or on the order of Fisher
Scientific L.L.C., a Delaware limited liability company, having its principal
place of business at 2000 Park Lane, Pittsburgh, PA 15275 or to any of its
branches, divisions, subsidiaries, affiliates, or any of their customers
(hereinafter collectively referred to as “Fisher”), as of the date of such
shipment or delivery, conform to representations and warranties made by Seller
in its advertising, product labeling and literature.

 

B. Intentionally Omitted

 

C. Seller hereby agrees that it will reimburse Fisher for all reasonable
out-of-pocket costs and expenses incurred in connection with any product
corrective action or recall relating to the Products which is requested by
Seller or required by any governmental entity.

 

D. Seller agrees to procure and maintain on an occurrence form basis product
liability insurance with respect to the Products with insurer(s) having Best’s
rating(s) of A-or better, naming Fisher as an additional insured (Broad Form
Vendors Endorsement), with minimum limits in each case of $1,000,000. Seller
shall promptly furnish to Fisher a certificate of insurance and renewal
certificates of insurance evidencing the foregoing coverages and limits. The
insurance shall not be canceled, reduced or otherwise changed without providing
Fisher with at least ten (10) days prior written notice.

 

E. Seller agrees to and shall protect, defend, indemnify and hold harmless
Fisher from any and all claims, actions, costs, expenses and damages, including
reasonable attorney’s fees and expenses arising out of: (i) any actual or
alleged infringement of a United States patent, trademark or copyright in the
design, composition, use, sale, advertising or packaging of the Products;
(ii) any breach of the representations or warranties set forth in this Guaranty;
(iii) the sale or use of the Products where such liability results from the act
or omission of Seller (whether for breach of warranty, strict liability in tort,
negligence or otherwise).

 

F. Intentionally Omitted

 

G. Intentionally Omitted

 

H. If the Products to be furnished by Seller are to be used in the performance
of a U.S. Government contract or subcontract those clauses of the applicable
U.S. Government procurement regulation which are mandatory required by Federal
Statute to be included in U.S. Government subcontracts shall be incorporated
herein by reference including, without limitation, the Fair Labor Standards Act
of 1938, as amended.

 

I. Intentionally Omitted

 

J. The agreements and obligations of Seller set forth in this Guaranty are in
consideration of purchases made by Fisher from Seller and said obligations are
in addition to any obligations of Seller to Fisher or Fisher to Seller. This
Guaranty shall be effective upon the first sale to Fisher of any Product by
Seller, and the obligations of Seller under this Guaranty shall be in effect
until the termination of the Distributor Agreement between Seller and Fisher. In
the event that any of the terms and conditions of this Guaranty conflict with
the terms and conditions of the Distributor Agreement between Seller and Fisher,
the terms and conditions of the Distributor Agreement shall control.

 

 

SELLER     FISHER SCIENTIFIC COMPANY TVI Corporation    

/s/ Karl Shaw

Name Under Which Seller’s Business is Conducted     Signature of Authorized
Representative

/s/ Richard Priddy

   

Director                                     
                                        5/1/02

  Signature of Authorized Representative    
Title                                      
                                               Date  

CEO                                      
                                           4/26/02

    Title                                      
                                               Date    